DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bobby Braxton on 5/6/2021
The application has been amended as follows: 

Claim 1, line 2, the limitation “an item” has been changed to –contents--.

Claim 1, line 8, the limitation “cooler comprises contents” has been changed to –cooler comprises the contents--.

Claim 18, line 4, the language  “a barrier located within said internal void” has been changed to –a barrier located within said internal void, wherein said barrier comprises a transparent insulated material--.

Claim 18, line 7, the language “wherein said cooler comprises contents, and wherein said cooler keeps contents” has been changed to --wherein said cooler comprises desired contents, and wherein said cooler keeps the desired contents--.

Allowable Subject Matter
Claims 1-9, 11-13 and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the system of claim 1, “wherein said barrier is transparent…and wherein said barrier comprise an insulating material”.  Similarly, the method of claim 18 comprising “a barrier located within said internal void, wherein said barrier comprises a transparent insulated material”.  The closest prior art of record is shown below.

Bechyne et al. (US 2014/0174975) teaches system (Fig. 1B) comprising:
an internal central void (Fig. 1C, 36and under lid 46 in Fig. 1B):
a barrier (Fig. 1B, 110 which is part of lid assembly 42 in Fig. 11) and located within said internal central void, and wherein said barrier is transparent (paragraph 0061, lines 1-2, “The housing 22 and/or lid assembly 42 can be …transparent…to allow a visual inspection of the quantity”) 
wherein said barrier comprises at least one covered opening (Fig. 1B, 100) which opens to said central void:
wherein said cooler comprises contents (Fig. 7A, wipes 50), wherein said contents are located entirely below said barrier (in a downward direction, see Fig. 7A), and wherein a user must reach through said covered opening to retrieve said contents located in said central void (this occurs implicitly when initially grabbing the first wipe to pull through the opening).



    PNG
    media_image1.png
    823
    1022
    media_image1.png
    Greyscale

Figure 1: Fig. 1B of Bechyne.

Karaki et al. (US 6,843,387) teaches system (Fig. 10) for a cooler comprising:
an internal central void (Figs. 5 and 10, central void within 2 ):
a barrier (Fig. 10, 8) and located within said internal central void, and wherein said barrier is transparent (column 2, lines 67-68 and column 3, line 1, 9 ”The main plate 8 is formed of a transparent synthetic resin ) 
wherein said barrier comprises at least one covered opening (Fig. 10, 7) which opens to said central void:


Link (US 7,178,357) teaches a system comprising:
a cooler (Fig. 1) to keep an item (25) at a desired temperature (below ambient temperature surrounding the cooler; see ice 17);
the cooler comprising an internal central void (space within cooler when lid is closed);
a barrier (10) located within said internal central void,;
wherein said barrier comprises at least one covered opening (18 and 3) which opens to said central void;
wherein said cooler comprises contents (25), wherein said contents are located entirely below said barrier, and wherein said barrier comprises an insulating material (thickness of barrier 10 constitutes insulating material.


    PNG
    media_image2.png
    480
    815
    media_image2.png
    Greyscale

Figure 2:  Fig. 1 of Link.


    PNG
    media_image3.png
    620
    423
    media_image3.png
    Greyscale

Figure 3:  Fig. 4A of Link.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.